Citation Nr: 1516612	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psoriasis, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for a cervical spine disorder, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for a lumbar spine disorder, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for bilateral foot numbness, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for bilateral leg numbness, to include as a result of exposure to herbicides.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968 and from January 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The issues have been recharacterized as they appear on the cover page of the instant decision in order to afford the Veteran the broadest scope of review. 

The claims of service connection for a lumbar spine disorder, bilateral numbness of the legs, and bilateral numbness of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and is presumed exposed to herbicides, including Agent Orange.

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's psoriasis is due to events in active service, to include herbicide exposure.

3.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's cervical spine disorder is due to events in active service, to include herbicide exposure; degenerative arthritic changes in the cervical spine were not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service in August 1968 and February 1972.


CONCLUSIONS OF LAW

1.  The criteria for service connection for psoriasis, to include as a result of exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a cervical spine disorder, to include as a result of exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in February 2011.   

VA has obtained service treatment and personnel records and assisted the Veteran in obtaining evidence.  As will be discussed in further detail below, VA examination is not necessary with respect to the claims for psoriasis and cervical spine disorder as neither condition was shown in service, neither is presumptively related to herbicide exposure, and there is no evidence that the claimed conditions may be associated with an established event, injury or disease in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  See VCAA Notice Response received in February 2011.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that he is entitled to service connection for psoriasis and a cervical spine disorder.  Specifically, he asserts that the conditions are the result of exposure to herbicides during his active military service.  The Veteran served in the Republic of Vietnam from August 1967 to August 1968 so he is presumed to have been exposed to an herbicide agent during such service.  38 U.S.C.A. § 1116(f).   

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).  
Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

Although the Veteran is now presumed to have been exposed to herbicides during service, this does not mean that all of the factors for basic entitlement to service connection have been met.  38 C.F.R. § 3.303(a).  While the Veteran has been diagnosed with psoriasis and a cervical spine disorder (variously diagnosed as degenerative changes, degenerative disc disease, and spondylosis), which he claims is associated with herbicide exposure, these disorders are not one of the presumptive diseases set forth in 38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44   (Fed. Cir. 1994).  Thus, the Board shall proceed with determining entitlement to service connection on a direct causation basis.  

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Veteran's service treatment records are devoid of complaints, treatment, or diagnoses of psoriasis or a cervical spine disorder.  To the extent that the Veteran may be asserting that he had continued or ongoing problems with his skin and neck since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the Veteran indicated that the claimed conditions began in 1993 (neck) and skin (1994).  See VA Forms 21-526 and 21-4142 received in 2010.  

Even when considering the Veteran's reported onset of symptoms 1993/1994, this is still some 21/22 years after his last separation from active military service.   This lengthy period without treatment (between separation from service in 1972  and the reported complaints beginning in 1993/1994) weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The first objective evidence of degenerative changes of the cervical spine was on 
x-rays taken in April 2006.  Clearly, this is outside the one-year presumptive period for arthritis.   38 C.F.R. §§ 3.307, 3.309.  

As psoriasis and a cervical spine disorder were not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here there is no such evidence.  

In sum, the preponderance of the evidence is against the claims and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Entitlement to service connection for psoriasis, to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for a cervical spine disorder, to include as a result of exposure to herbicides, is denied.


REMAND

The Veteran has also claimed service connection for a lumbar spine disorder and bilateral numbness of the feet and legs.  The Board finds that prior to considering the merits of these claims, he must be afforded a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

The Veteran's service treatment records show that in October 1970 the Veteran strained his back.  He complained of pain and spasm on a couple of occasions.  He was prescribed Robaxin in September 1971.  The Veteran contends that numbness of his feet and legs are the result of arthritis in his lumbar spine.  Post-service, treatment records reveal the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  Private medical records show that the Veteran complained of low back pain and associated tingling in his legs down to his toes.  The Veteran has not been afforded a VA examination in connection with these claims.

The Board is aware that in April 2011 the RO contacted the correctional facility where the Veteran is incarcerated and determined that the Veteran could not be transported to a VA facility for examination; however, the RO failed to determine whether the Veteran could be examined at the prison by VHA personnel, prison medical providers at VA expense, or by a fee-basis provider contracted by VHA.  See M21-1MR, Part III, Subpart iv, 3.E.  Such must be accomplished upon Remand.  If arranged, the examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO and/or local VHA medical examination coordinator should confer with prison authorities to determine whether the Veteran can be examined at the prison by VHA personnel, prison medical providers at VA expense, or by fee-basis providers contracted by VHA.  See M21-1MR, Part III, Subpart iv, 3.E.  

2.  If the Veteran can be examined at the prison, then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's lumbar spine disorder and numbness of the bilateral feet and legs.  

Lumbar Spine Disorder:  The examiner should state whether the Veteran's lumbar spine disorder (variously diagnosed as degenerative disc disease and joint disease) is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's active military service, to include presumed exposure to herbicides in Vietnam and/or treatment for lumbar strain in 1970 and 1971?  

Numbness of Bilateral Feet and Legs:  The examiner should state whether the Veteran currently has a disorder manifested by bilateral feet and leg numbness, and if so, whether such disorder  is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's active military service, to include presumed exposure to herbicides in Vietnam, and/or is proximately due to, the result of, or aggravated by (worsened beyond the natural progression of the disease) the Veteran's lumbar spine disorder?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

 A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


